Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandon M. Duncan on 23 February 2022.

The application has been amended as follows: 
Claims 22-37 and 42-34 are pending in the application.
Claims 42 and 44 are amended and Claims 31 and 43 are cancelled.
Claim amendments are as follows:
In Claim 42, line 97, following, “and Izz is at least 500 Kg · mm2”, add -- wherein the at least one external mass element includes a second weight attached to a portion of the sole forward of the CG and having a second mass, wherein the first mass is at least double the second mass; and wherein the first weight has a first center point, the second weight has a second center point, and the first center point is positioned toeward of the second center point -- .
In Claim 44, line 1, following, “club head of claim”, delete, “43” and add – 42 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a golf club head having a length from leading edge to trailing edge of  90 – 140 mm, the distance from a point 17.5 mm forward of the trailing edge, horizontally toward the face, to a point even with the center of gravity is at least 51 mm, the center of gravity is 31.6 -51.8 mm rearward of the face, the center of gravity is 18.7 to 29.7 mm above the ground plane, the club head includes a sole feature protruding from the sole, with a first weight attached to the sole feature and a second weight forward of the first weight and having a center point heelward of the first weight center point..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        24 February 2022